 1   Colleen M. Melody, WSBA #42275
     Division Chief, Civil Rights Unit
 2
     Laura K. Clinton, WSBA #29846
 3   Megan D. Lin, SBN #298267
     Assistant Attorneys General
 4
     Office of the Attorney General
 5   800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
 6
     (206) 464-5342
 7
     Attorneys for Plaintiff State of Washington
 8
 9
10                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
11
12
     STATE OF WASHINGTON, et al.,                      Case No.: 3:18-cv-01979-DMS
13                       Plaintiffs,
                                                       STATES’ RESPONSE TO
14   v.                                                DEFENDANTS’ MOTION TO
15                                                     EXTEND TIME TO FILE ANSWER
     THE UNITED STATES OF AMERICA;
16   DONALD TRUMP, in his official
     capacity as President of the United States
17
     of America, et al.,
18                      Defendants.
19
20
21                                          RESPONSE
22         The States filed this case four months ago, on June 26, 2018, and the Defendants
23   have had ample time to respond. See ECF No. 1 (Complaint). The States object to
24   Defendants’ continued attempts to delay. See, e.g., ECF 92 (Defendants’ first motion to
25   extend); 104 (Defendant’s second motion to extend).
26         In seeking a third extension of time to answer, Defendants assert that the States’
27   claims are “the same as, or derivative of,” claims made by other parties before this Court.
28   ECF No. 107 at 9. Defendants are incorrect. As a court has already ruled, the States’ claims

                                                   1
                                                                                 3:18-cv-01979-DMS
 1   are neither identical to nor coextensive with the claims in Ms. L. v. U.S. Immigration and
 2   Customs Enforcement, Case No. 18-428 (S.D. Cal.) (“Ms. L”). ECF No. 32 at 9 (“[T]he
 3   States’ claims in this matter are based on much broader allegations concerning the
 4   Government’s practices and the harms engendered by those practices than are plead in
 5   Ms. L, and the relief sought is concomitantly broader.”). Indeed, the States seek equitable
 6   relief on five separate constitutional and statutory claims, encompassing due process, equal
 7   protection, Administrative Procedure Act, and asylum law violations. ECF No. 1 at
 8   115–20. At least two of those claims are not raised in Ms. L at all, and even those claims
 9   that overlap vindicate different interests and seek different relief. See Ms. L, ECF No. 85
10   at 15, ECF No. 88 at 4 (recognizing that “the States have raised several claims that are
11   distinct from those in Ms. L”).
12         The Government’s assertion that answering the States’ complaint will collaterally
13   impede family reunification is unfounded. Further delay of this case in deference to other
14   litigation is not appropriate. The States respectfully request this Court deny Defendants’
15   motion to extend their time to file an answer to the complaint (ECF No. 107).
16         Dated: October 24, 2018.
17                                             ROBERT W. FERGUSON
                                               Attorney General
18
19                                             /s/ Laura K. Clinton
                                               LAURA K. CLINTON, WSBA #29846
20
                                               MEGAN D. LIN, WSBA #53716
21                                             Assistant Attorneys General
                                               COLLEEN M. MELODY, WSBA #42275
22
                                               Division Chief, Civil Rights Unit
23                                             Attorneys for Plaintiff State of Washington
24
25
26
27
28

                                                  2
                                                                                 3:18-cv-01979-DMS
 1                              DECLARATION OF SERVICE
 2
           I hereby certify that on October 24, 2018, I electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system, which will serve a copy
 4
 5   of this document upon all counsel of record.
 6
           DATED this 24th day of October, 2018.
 7
 8
                                           /s/ Laura K. Clinton
 9                                         LAURA K. CLINTON
                                           Assistant Attorney General
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                           3:18-cv-01979-DMS
